DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-19 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 8-10, 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bendahan (US 2019/0137651 A1; pub. May 9, 2019) in view of Mao (US 2021/0084240 A1; pub. Mar. 18, 2021).
Regarding claim 1, Bendahan discloses: an advancement step, during which the object (2) is advanced along a motion trajectory through an examination area (6) (para. [0130]): an irradiation step, in which the examination area (6) is irradiated with x-rays emitted by one or more emitters (4) (fig.3A item 320), the position of the one or more emitters (4) being kept fixed relative to the examination area (6) (para. [0134]), and the x-rays being emitted in propagation directions transversal to the motion trajectory; as the object (2) is advanced through the examination area (6), a plurality of detection steps which are performed at successive instants and with one or more fixed x-ray detectors (5) facing the one or more emitters (4) (para. [0130], [0134]), wherein during each detection step the residual intensity of the x-rays which have crossed the object (2) placed in the examination area (6) is detected to obtain, for each detection (para. [0130]), a corresponding electronic two-dimensional pixel map related to the density of the object (2) crossed by the x-rays (para. [0125], [0127]); a memorisation step, in which each two-dimensional map is memorised in an electronic memory using a computer (para. [0125], [0127]); and a processing step, in which the two-dimensional maps thus obtained are processed by a computer to obtain a three-dimensional tomographic reconstruction of the object wherein (para. [0125], [0127]), during the advancement step, there is also a rotation step performed by making or letting the object (2) rotate, at least partly uncontrolled, in such a way that the object (2) rotates around one or more rotation axes which are transversal both to the motion trajectory and to the propagation directions of the x-rays crossing it (para. [0130] teaches the conveyor 306 comprises a set a rollers like that of the present application (fig.1 item 9) & para. [0134]). Bendahan is silent about: the method also comprises a localisation step performed by a computer and in which it is determined the spatial position in which the object (2) is located relative to the one or more emitters (4) and/or the one or more detectors (5) at the instant when each two- dimensional map is detected; and wherein the processing step is performed by the computer by factoring in, for each two-dimensional map, the corresponding spatial position of the object (2) as determined in the localisation step.
In a similar field of endeavor, Mao discloses: the method also comprises a localisation step performed by a computer and in which it is determined the spatial position in which the object (2) is located relative to the one or more emitters (4) and/or the one or more detectors (5) at the instant when each two- dimensional map is detected; and wherein the processing step is performed by the computer by factoring in, for each two-dimensional map, the corresponding spatial position of the object (2) as determined in the localisation step (fig.7, para. [0149]) motivated by the benefits for accurate object screening (Mao para. [0110]).
In light of the benefits for accurate object screening as taught by Mao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bendahan with the teachings of Mao.
Regarding claim 3, a capturing step, in which a plurality of images of the object (2) are successively captured as it is advanced along the motion trajectory, and wherein the localisation step is performed using the images captured during the capturing step to determine the spatial position in which the object (2) is or was located at the instant when each two-dimensional map is/was detected (the claim is rejected on the same basis as claim 1).
Regarding claim 4, Mao discloses: during the localisation step, several successively captured, different images are compared with each other by the computer to determine one or more movements incurred by the object (2), and wherein the one or more movements thus determined are then used to (para. [0110]) motivated by the benefits for accurate object screening (Mao para. [0110]).
Regarding claim 8, Bendahan discloses: during the advancement step, the object (2) is advanced along an advancement trajectory lying in a plane and is made or let rotate at least around one rotation axis perpendicular to said plane (para. [0134]).
Regarding claim 9, Bendahan discloses: during the advancement step, the object (2) is advanced along an advancement trajectory while rolling on an outer surface of the object itself (para. [0134]).
Regarding claim 10, Bendahan discloses: an apparatus for performing a tomographic examination of an object (fig.3A), comprising: a supporting structure; at least one conveyor (3) (fig.3A item 306) capable of advancing an object (2) (fig.3A item 312) along a motion trajectory; one or more x-ray emitters (4) (fig.3A item 314), fixed and associated with the supporting structure; one or more x-ray detectors (5) (fig.3A item 304), fixed and facing the one or more x-ray emitters (4), an examination area (fig.3A item 335) (6) being defined between the one or more emitters (4) and the one or more detectors (5), through which a part of the motion trajectory develops, the motion trajectory in the examination area (6) being transversal to the propagation directions of the x-rays emitted by the one or more emitters (4) towards the examination area (6): at least one computer (para. [0121]), associated with the one or more detectors (5) to receive from them electronic data corresponding to two-dimensional pixel maps representative of the density of the object (2) crossed by the x-rays, the at least one computer being capable of memorising said two-dimensional maps and being programmed to process the two-dimensional maps in order to obtain a tomographic reconstruction related to the object (2) (para. [0125], [0127]); means (7) for uncontrolled rotation (para. [0130] rollers), associated with the conveyor (3) (fig.3A item 306) to cause, as the object (2) is advanced along the motion trajectory, an at least partly uncontrolled rotation of the object (2) in such a way that the object (2) rotates around one or more rotation axes which are transversal both to the motion trajectory and to the propagation directions of the x-rays crossing it (para. [0134]). Bendahan is silent about: at least one electronic device is programmed to 
In a similar field of endeavor, Mao discloses: at least one electronic device is programmed to identify the spatial position in which the object (2) is located relative to the one or more emitters (4) and/or the one or more detectors (5) at the instant when each two-dimensional map is detected (fig.7, para. [0149]) motivated by the benefits for accurate object screening (Mao para. [0110]).
In light of the benefits for accurate object screening as taught by Mao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Bendahan with the teachings of Mao.
Regarding claim 12, the electronic device comprises at least one computer, programmed to determine the spatial position in which the object (2) is located at the instant when each two-dimensional map is detected, by processing the two-dimensional maps (the claim is rejected on the same basis as claim 10).
Regarding claim 13, the electronic device comprises one or more image capturing devices, facing the examination area (6) and controlled to successively capture a plurality of images of the object (2) as it is advanced along the motion trajectory, and at least one computer, programmed to determine the spatial position in which the object (2) was located when each two-dimensional map was detected, by using the images captured by the one or more image capturing devices (the claim is rejected on the same basis as claim 10).
Regarding claim 14, Bendahan discloses: the conveyor (3) comprises a plurality of supports movable along the motion trajectory and wherein a unit for rotating the object (2) is associated with each support (para. [0130] rollers, [0134]).
Regarding claim 15, Bendahan discloses: the conveyor (3) comprises at least two motive chains or belts (8), arranged side-by-side and parallel to one another and to the motion trajectory, wherein each support comprises a pair of biconical rollers (9) mounted between the two chains or belts (8) and arranged so that their respective axes are perpendicular to the motion trajectory, and wherein said unit for rotating (para. [0124] conveyor belt, para. [0130] rollers, fig.3A).
Regarding claim 16, Bendahan discloses: the conveyor (3) comprises a track equipped with rotating rollers or rotating balls, wherein the rotating rollers or rotating balls are arranged and/or actuated at least in groups in a different manner, in order to cause the object (2) to rotate on itself as it is advanced (para. [0124] conveyor belt, para. [0130] rollers, fig.3A).
Regarding claim 17, Bendahan discloses: the conveyor (3) comprises one or more fixed stops, arranged along the motion trajectory to intercept the object (2) as it is advanced and to cause it to rotate on itself (para. [0134] the object is stopped from it lateral movement to rotate vertically).
Regarding claim 18, Bendahan discloses: the conveyor (3) comprises at least one movable element (13), mounted laterally to the motion trajectory to come into contact with the objects and make them rotate on themselves (para. [0134] the object is stopped from it lateral movement to rotate vertically).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bendahan (US 2019/0137651 A1; pub. May 9, 2019) in view of Mao (US 2021/0084240 A1; pub. Mar. 18, 2021) and further in view of Jacobs et al. (US 2012/0330684 A1; pub. Dec. 27, 2012).
Regarding claim 5, the combination of Bendahan and Mao disclose: each movement incurred by the object (2) is determined by identifying, in each image, identical identification features peculiar to the object (2) or applied to the object (2) itself (see rejection of claim 4). The combined references are silent about: using the positions of the identification features in at least two different images to determine a rigid motion performed by the object (2).
In a similar field of endeavor, Jacobs et al. disclose: using the positions of the identification features in at least two different images to determine a rigid motion performed by the object (2) (para. [0044], [0047]) motivated by the benefits for object identification (Jacobs et al.
In light of the benefits for objection identification as taught by Jacobs et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bendahan and Mao with the teachings of Jacobs et al.
Regarding claim 6, the combination of Bendahan and Mao disclose: the localisation step is performed by the computer based on the position. (see rejection of claim 4). The combined references are silent about: the two- dimensional maps, of identical identification elements that are x-ray visible, where the identification elements are either peculiar to the object (2) or have been associated with the object (2) itself.
In a similar field of endeavor, Jacobs et al. disclose: the two- dimensional maps, of identical identification elements that are x-ray visible, where the identification elements are either peculiar to the object (2) or have been associated with the object (2) itself (para. [0044], [0047]) motivated by the benefits for object identification (Jacobs et al. para. [0008]).
In light of the benefits for objection identification as taught by Jacobs et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bendahan and Mao with the teachings of Jacobs et al.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bendahan (US 2019/0137651 A1; pub. May 9, 2019) in view of Mao (US 2021/0084240 A1; pub. Mar. 18, 2021) and further in view of De Beenhouwer et al. (US 2021/0270755 A1; pub. Sep. 2, 2021).
Regarding claim 7, the combined references are silent about: the localisation step performed by the computer by performing the processing step several times, each time conjecturing a different sequence of the spatial positions in which the object (2) was located when the two-dimensional maps were detected, and by estimating the precision of each spatial position thus obtained based on the outcome of the processing step, until a desired precision has been obtained.
In a similar field of endeavor, De Beenhouwer et al. disclose: the localisation step performed by the computer by performing the processing step several times, each time conjecturing a different sequence (para. [0043] teaches evaluating an item on a conveyor belt, [0103]-[0104]) motivated by the benefits for proving a good and efficient method of item inspection (De Beenhouwer et al. para. [0007]).
In light of the benefits for proving a good and efficient method of item inspection as taught by Jacobs et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bendahan and Mao with the teachings of De Beenhouwer et al.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bendahan (US 2019/0137651 A1; pub. May 9, 2019) in view of Mao (US 2021/0084240 A1; pub. Mar. 18, 2021) and further in view of Speller et al. (US 2012/0224666 A1; pub. Sep. 6, 2012).
Regarding claim 19, the combined references are silent about: the conveyor (3) comprises a plurality of successive sections (14), each of which defines a different advancement direction, wherein the objects pass from one section to another in an uncontrolled manner, and wherein said sections (14) angularly surround a central divergent- beam emitter (4).
In a similar field of endeavor, Speller et al. disclose: the conveyor (3) comprises a plurality of successive sections (14), each of which defines a different advancement direction, wherein the objects pass from one section to another in an uncontrolled manner, and wherein said sections (14) angularly surround a central divergent- beam emitter (4) (fig.1 shows item 8 moving on conveyor 2 in different direction) motivated by the benefits for complete item scan.
In light of the benefits for complete item scan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bendahan and Mao with the teachings of Speller et al.

Allowable Subject Matter
Claims 2 & 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 2 & 11, the prior arts fail to teach, disclose, suggest or make obvious: the rotation step is performed in such a way that the object (2) rotates around one or more rotation axes which are inclined at an angle of between 40° and 90° relative to the motion trajectory.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884